Case: 16-13582    Date Filed: 01/09/2017   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-13582
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 4:15-cr-10014-JEM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

DANIEL MICHAEL SZABO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 9, 2017)

Before WILLIAM PRYOR, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Daniel Szabo appeals his sentence of 27 months of imprisonment for failing

to obey an order from the Coast Guard to heave to his vessel. 18 U.S.C.
              Case: 16-13582      Date Filed: 01/09/2017   Page: 2 of 3


§ 2237(a)(1). Szabo argues that his sentence is procedurally unreasonable because

the district court denied his request for a two-level reduction of his offense level

for acceptance of responsibility. See United States Sentencing Guidelines Manual

§ 3E1.1(a) (Nov. 2015). We affirm.

      The district court did not clearly err by finding that Szabo had not accepted

responsibility for his offense. Szabo offered to plead guilty to failing to heave to

his vessel, but in so doing he refused to recognize that his conduct was unlawful, to

express any “remorse or contrition” for his wrongdoing, see United States v.

Rodriguez, 959 F.2d 193, 195 (11th Cir. 1992), or to disclose all of the misdeeds

for which he was accountable, see U.S.S.G. § 3E1.1 cmt. n.1(A). Szabo repeatedly

disregarded marine officers’ orders to heave to and endangered them and other

boaters. Szabo, who was inebriated, led the officers on a high-speed chase through

populated waterways; fired his gun multiple times at the officers; sped toward their

vessel while daring them to veer away; rammed their vessel with his dinghy;

insulted the officers by calling them “water pigs”; and boasted that he could not be

caught unless shot in the forehead. Eventually, Szabo collided with the Coast

Guard vessel. The officers arrested Szabo after subduing him with pepper spray.

Szabo testified and disavowed virtually any memory of the incident. The district

court, which enjoyed “a unique position to evaluate” Szabo, discredited his

testimony. See U.S.S.G. § 3E1.1 cmt. n.5. “[W]e are [not] left with the definite and


                                           2
              Case: 16-13582    Date Filed: 01/09/2017   Page: 3 of 3


firm conviction that a mistake has been committed” by denying Szabo a reduction

for acceptance of responsibility. See Crystal Entm’t & Filmworks, Inc. v. Jurado,

643 F.3d 1313, 1320 (11th Cir. 2011) (internal quotation marks and citation

omitted). Szabo’s sentence is procedurally reasonable.

      We AFFIRM Szabo’s sentence.




                                         3